Exhibit 10.12

PERFORMANCE UNIT AGREEMENT

This Performance Unit Agreement (the “Agreement”) is entered into effective
                , 2010, by and between NuStar GP, LLC, a Delaware limited
liability company (the “Company”), and                     , a participant (the
“Participant”) in the Company’s Second Amended and Restated 2000 Long-Term
Incentive Plan (as may be amended, the “Plan”), pursuant to and subject to the
provisions of the Plan.

 

1. Grant of Performance Units. The Company hereby grants to Participant
             Performance Units pursuant to Section 6.4 of the Plan. The
Performance Units represent rights to receive NuStar Energy L.P. Units, subject
to the terms and conditions of this Agreement and the Plan.

 

2. Performance Period. Except as provided below with respect to a Change of
Control (as defined in the Plan), the “Performance Period” for any Performance
Units eligible to vest on any given Normal Vesting Date (as defined below) shall
be the three calendar years ending on the December 31 immediately preceding the
Normal Vesting Date. For any Performance Units eligible to vest as a result of
being carried forward per the qualifications stated in Section 4.C. below, the
“Performance Period” shall be the three calendar years ending on December 31,
immediately following the Normal Vesting Date on which it was determined that
the Performance Units could be carried forward.

 

3. Vesting and Delivery of Units.

 

  A. Vesting. The Performance Units granted hereunder shall vest over a period
of three years in equal, one-third increments with the first increment vesting
on the date of the regularly scheduled meeting (“Meeting Date”) of the Board’s
Compensation Committee (the “Committee”) in January 2010, and the second and
third increments vesting on the Committee’s Meeting Dates in January 2011 and
January 2012, respectively (except as otherwise determined by the Committee)
(each of these three vesting dates is referred to as a “Normal Vesting Date”),
such vesting being subject to verification of attainment of the Performance
Objectives described in Paragraph 4 by the Committee. If the Committee is unable
to meet in January of a given year, then the Normal Vesting Date for that year
will be the date not later than March 31 of that year as selected by the
Committee.

 

  B. Rights. Until NuStar Energy L.P. units (“Units”) are actually issued to
Participant (or his or her estate) in settlement of the Performance Units,
neither Participant nor any person claiming by, through or under Participant
shall have any rights as a unitholder of NuStar Energy L.P. (including, without
limitation, voting rights or any right to receive cash distributions or other
distributions) with respect to such units, and Participant’s status with respect
to the issuance of such units shall be that of a general creditor of the
Company.

 

  C. Distribution. Any Units to be distributed under the terms of this Agreement
shall be distributed as soon as administratively practicable after the
applicable Normal Vesting Date, but not later than two-and-one-half months
following the end of the year in which the vesting date for such units occurred.
Participant agrees that in lieu of certificates representing any Units
distributed under the terms of this Agreement may be issued in uncertificated
form pursuant to the Direct Registration Service of NuStar Energy L.P.’s
transfer agent.

 

4. Performance Objectives.

 

  A. Total Unitholder Return. Total Unitholder Return (“TUR”) will be compiled
for a peer group of companies (the “Target Group”) for the Performance Period
immediately preceding each Normal Vesting Date. TUR for each such company is
measured by dividing the sum of (i) the cash distributions on the units of such
company during the Performance Period, assuming cash distribution reinvestment,
and (ii) the difference between the price of a unit of such company at the end
and at the beginning of the period (appropriately adjusted for any unit
dividend, unit split, spin-off, merger or other similar corporate events) by
(iii) the price of a unit of such company at the beginning of the period.

 

Page 1



--------------------------------------------------------------------------------

  B. Target Group. The applicable Target Group shall be selected by the
Committee, acting in its sole discretion, at the beginning of the calendar year
immediately preceding each Normal Vesting Date (or not later than 90 days after
the commencement of such calendar year). The same Target Group shall be utilized
to determine the number of Performance Units vesting under all Performance Award
Agreements of the Company having a similar Normal Vesting Date, but the decision
of the Committee as to the composition of such Target Group shall be final.

 

  C. Performance Ranking. The TUR for the Performance Period for NuStar Energy
L.P. and each company in the Target Group shall be arranged by rank from best to
worst according to the TUR achieved by each company. The total number of
companies so ranked shall then be divided into four groups (“Quartiles”). For
purposes of assigning companies to Quartiles (with the 1st Quartile being the
best and the 4th Quartile being the worst), the total number of companies ranked
(including NuStar Energy L.P.) shall be divided into four groups as nearly equal
in number as possible. The number of companies in each group shall be the total
number contained in the Target Group divided by four. If the total number of
companies is not evenly divisible by four, so that there is a fraction contained
in such quotient, the extra company(ies) represented by such fraction will be
included in one or more Quartiles as follows:

 

Fraction

  

Extra Company(ies)

1/4    1st Quartile 1/2    1st Quartile    2nd Quartile 3/4    1st Quartile   
2nd Quartile    3rd Quartile

 

  D.

Carry Forward. Any performance units not awarded as Units as a result of a
ranking in the 3rd or 4th Quartile will carry forward for one more Performance
Period; up to 100% of the Performance Units carried forward may be awarded based
on NuStar Energy L.P.’s TUR during the next Performance Period. To the extent
Units are not distributed due to a ranking in the 3rd or 4th Quartile and are
deferred for one Performance Period, such deferred units may be distributed in
accordance with this paragraph as soon as administratively practicable following
a determination that such Units are to be awarded in accordance with this
Paragraph 4, and in such event, the distribution shall not occur later than
two-and-one-half months following the end of the year in which the vesting date
for such Common Unit occurred.

 

  E. Vesting Percentages. The number of Units, if any, that Participant will be
entitled to receive in settlement of the vested Performance Units will be
determined on each Normal Vesting Date and, subject to the provisions of the
Plan and this Agreement, on such Normal Vesting Date, the following percentage
of the vested Performance Units will be awarded as Units to the Participant if
NuStar Energy L.P.’s TUR during the Performance Period falls within the
following ranges:

 

NuStar TUR Position

  

Percent of vested Performance

Units to be awarded as

Units

4th Quartile    0% 3rd Quartile    50% 2nd Quartile    100% 1st Quartile    150%

 

Page 2



--------------------------------------------------------------------------------

If NuStar Energy L.P.’s TUR is the highest achieved in the 1st Quartile for the
Performance Period, Participant shall be awarded a number of Units equal to 200%
of the Performance Units that vested during the Performance Period.

 

5. Termination of Employment.

 

  A. Voluntary Termination and Termination for “Cause”. Except for a Change of
Control (described below), if Participant’s employment is voluntarily terminated
by the Participant (other than through retirement, death or disability), or is
terminated by the Company for “cause” (as defined in the Plan), then (a) those
Performance Units that have not vested or been forfeited, and for which a Normal
Vesting Date occurs on or before the 30th day following the date of such
termination, shall be awarded as Units on such Normal Vesting Date subject to
the attainment of the performance objectives in accordance with Paragraph 4
hereof, and (b) any such Performance Units for which a Normal Vesting Date does
not occur within such 30-day period, or that are not otherwise awarded as Units
on a Normal Vesting Date as a result of the application of Paragraph 4, shall
thereupon be forfeited.

 

  B. Retirement, Death, Disability, and Involuntary Termination Other Than for
“Cause”. Except for a Change of Control, if a Participant’s employment is
terminated through retirement, death, or disability, or by the Company other
than for cause (as determined pursuant to the Plan), then (a) those Performance
Units that have not theretofore vested or been forfeited, and for which a Normal
Vesting Date occurs on or before the 90th day following the date of such
termination, shall be subject to vesting on such Normal Vesting Date in
accordance with Paragraph 4 hereof, and (b) any such Performance Units for which
such a Normal Vesting Date does not occur within such 90-day period, or which
otherwise do not vest on a Normal Vesting Date as a result of application of
Paragraph 4, shall thereupon be forfeited.

 

6. Change of Control. If a Change of Control occurs with respect to NuStar
Energy L.P., then each Performance Period with respect to any Performance Units
that have not vested or been forfeited shall be terminated effective as of the
date of such Change of Control (a “Change of Control Vesting Date”); the TUR for
NuStar Energy L.P. and for each company in the Target Group shall be determined
for each such shortened Performance Period and the percentage of Performance
Units to be received by the Participant for each such Performance Period shall
be determined in accordance with Paragraph 4 and shall be distributed as soon as
administratively practicable thereafter. For purposes of determining the number
of Performance Units to be received as of any Change of Control Vesting Date,
the Target Group as most recently determined by the Committee prior to the date
of the Change of Control shall be used.

 

7. Plan Incorporated by Reference. The Plan is incorporated into this Agreement
by this reference and is made a part hereof for all purposes. Capitalized terms
not otherwise defined in this Agreement shall have the meaning specified in the
Plan.

 

8. No Assignment. This Agreement and the Participant’s interest in the
Performance Units granted by this Agreement are of a personal nature, and,
except as expressly permitted under the Plan, Participant’s rights with respect
thereto may not be sold, mortgaged, pledged, assigned, transferred, conveyed or
disposed of in any manner by Participant, except by an executor or beneficiary
pursuant to a will or pursuant to the laws of descent and distribution. Any such
attempted sale, mortgage, pledge, assignment, transfer, conveyance or
disposition shall be void, and the Company shall not be bound thereby.

 

Page 3



--------------------------------------------------------------------------------

10. Successors. This Agreement shall be binding upon any successors of the
Company and upon the beneficiaries, legatees, heirs, administrators, executors,
legal representatives, successors and permitted assigns of Participant.

 

NUSTAR GP, LLC By:  

 

  Curtis V. Anastasio   President and Chief Executive Officer

 

                                  , Participant

 

Page 4